NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30112

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00050-SPW-1

 v.
                                                MEMORANDUM*
GILBERT JOSEPH DONEY TORRES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges

      Gilbert Joseph Doney Torres appeals from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Torres contends that, in light of his extensive medical problems, the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court reached an illogical and unsupported conclusion when it determined that

release was unwarranted. Given the record before the district court, it did not

abuse its discretion by denying relief. See United States v. Aruda, 993 F.3d 797,

799 (9th Cir. 2021) (stating standard of review). The district court acknowledged

Torres’s health conditions, but after considering his disciplinary violations while in

prison and extensive criminal history, it determined that release would not serve

public safety, promote respect for the law, or reflect the seriousness of the offense.

See 18 U.S.C. § 3553(a)(1)-(2). This conclusion was not illogical, implausible, or

without support in the record. See United States v. Robertson, 895 F.3d 1206,

1213 (9th Cir. 2018).

      AFFIRMED.




                                          2                                    21-30112